                                                                          Case 4:18-cv-04662-YGR Document 63 Filed 11/05/19 Page 1 of 2




                                                                  1

                                                                  2
                                                                                                        UNITED STATES DISTRICT COURT
                                                                  3
                                                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                  4

                                                                  5   RABAB ABDULHADI,                                  Case No.: 4:18-cv-04662-YGR
                                                                  6                Plaintiff,                           ORDER TO SHOW CAUSE RE: SANCTIONS FOR
                                                                                                                        FAILURE TO COMPLY WITH STANDING
                                                                  7          vs.                                        ORDER
                                                                  8   BOARD OF TRUSTEES OF THE CALIFORNIA
                                                                      STATE UNIVERSITY, ET. AL.,
                                                                  9
                                                                                    Defendants.
                                                                 10

                                                                 11          This Court’s Standing Order In Civil Cases requires that, at case management conferences,
                                                                 12   “each party shall be represented at case management conferences by lead trial counsel or counsel
                               Northern District of California
United States District Court




                                                                 13   with authority to enter into stipulations and make admissions pursuant to Fed. R. Civ. P. 16(a) and
                                                                 14   (c), as well as fully prepared to address all of the matters in the CAND CMC Order and Civil L.R.
                                                                 15   16-10(b).” (Standing Order in Civil Cases, ¶ 6.) The Standing Order further provides that:
                                                                 16
                                                                             Failure to do so shall be considered grounds for sanctions. Because of the
                                                                 17          substantive discussions that occur during case management conferences,
                                                                             telephonic appearances are disfavored. The Court will grant requests to appear by
                                                                 18          telephone only upon a compelling showing of good cause. The routine
                                                                 19
                                                                             inconveniences of travel do not constitute good cause.
                                                                             An initial case management conference in this matter was scheduled for November 4, 2019.
                                                                 20
                                                                      Counsel appearing for defendants was not lead trial counsel or counsel with the requisite knowledge
                                                                 21
                                                                      to engage in the conference.
                                                                 22
                                                                             Therefore, Lead Counsel Bradley S. Phillips is ORDERED TO SHOW CAUSE why he should not
                                                                 23
                                                                      be sanctioned in the amount of $250.00 for failure to comply with this Court’s Standing Order. A
                                                                 24
                                                                      hearing on this Order to Show Cause will be held on Friday, November 22, 2019, on the Court’s
                                                                 25
                                                                      9:01a.m. Calendar, in the Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1.
                                                                 26
                                                                             By no later than Friday, November 15, 2019, Mr. Phillips must file a written response to this
                                                                 27
                                                                      Order to Show Cause, including a statement as to whether he read the Court’s Standing Order. If the
                                                                 28
                                                                          Case 4:18-cv-04662-YGR Document 63 Filed 11/05/19 Page 2 of 2




                                                                  1   Court is satisfied with the response, it may vacate the hearing on the Order to Show Cause.
                                                                  2   Otherwise, lead trial counsel must personally appear at the hearing. Neither a special appearance nor
                                                                  3   a telephonic appearance will be permitted. Failure to file a written response or to appear personally
                                                                  4   will be deemed an admission that no good cause exists and that the imposition of monetary sanctions
                                                                  5   is appropriate.
                                                                  6          Alternatively, Mr. Phillips may also submit a statement with assurance of future compliance
                                                                  7   and pay the sanction. If this option is chosen, the Court will take the matter off calendar.
                                                                  8          IT IS SO ORDERED.
                                                                  9

                                                                 10   Dated: November 5, 2019
                                                                                                                           ____________________________________
                                                                 11
                                                                                                                                 YVONNE GONZALEZ ROGERS
                                                                 12                                                         UNITED STATES DISTRICT COURT JUDGE

                                                                 13
                               Northern District of California
United States District Court




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28



                                                                                                                          2
